Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 1 of 33 PageID #: 552




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI

 MARITZ HOLDINGS INC.,                         §
                                               §
        Plaintiff/Counter-Defendant,           §
                                               §
        vs.                                    §       Case No. 4:18-cv-00826-CDP
                                               §       JURY TRIAL REQUESTED
 COGNIZANT TECHNOLOGY                          §
 SOLUTIONS U.S. CORPORATION,                   §
                                               §
        Defendant/Counter-Plaintiff.           §



       DEFENDANT/COUNTER-PLAINTIFF COGNIZANT’S FIRST AMENDED
          ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
                 IN RESPONSE TO MARITZ’S COMPLAINT

       Defendant/Counter-Plaintiff     Cognizant       Technology   Solutions   U.S.   Corporations

(“Cognizant”) hereby respectfully submits its First Amended Answer, Affirmative Defenses, and

Counterclaims to Plaintiff Maritz Holdings Inc.’s (“Maritz” or “Plaintiff”) Complaint, pursuant to

Rules 8 and 15 of the Federal Rules of Civil Procedure.

                                           ANSWER

       Cognizant denies all allegations made in the Complaint, whether express or implied, that

are not specifically admitted below. Cognizant specifically denies that Maritz is entitled to any

relief whatsoever. The headings, unnumbered contents, recitations, assertions, and conclusions

contained within the Complaint are not substantive allegations to which a response is required. To

the extent that the headings are intended as substantive allegations, Cognizant denies those

allegations.

       Unless otherwise defined, all capitalized terms have the same meaning as in the Complaint.




                                                   1
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 2 of 33 PageID #: 553




                              The Parties, Jurisdiction, and Venue

        1.     On information and belief, Cognizant admits that Maritz is a corporation organized

under the laws of Missouri, whose principal place of business is located at 135 North Highway

Drive, Fenton, Missouri 63099. To the extent that the allegations in Paragraph 1 state legal

conclusions, no response is required. To the extent that a response is otherwise required, Cognizant

lacks knowledge or information sufficient to form a belief as to the truth of such allegations and,

on that basis, denies such allegations.

        2.     On information and belief, Cognizant admits that Maritz is, and at certain relevant

times has been, in the business of, inter alia, providing market and customer research, incentive

programs, learning solutions, event management services, and travel management services to

companies in the United States.

        3.     Cognizant admits that it was and is a corporation organized under the laws of

Delaware. Cognizant admits that its principal place of business is located at 211 Quality Circle,

College Station, Texas 77845. To the extent that the allegations in Paragraph 3 state legal

conclusions, no response is required. To the extent a response is otherwise required, denied.

        4.     Cognizant admits that it is one of the world’s leading professional services

companies, transforming clients’ business, operating, and technology models for the digital era.

Cognizant admits that its services include digital services and solutions, consulting, application

development, systems integration, application testing, application maintenance, infrastructure

services, and business process services. Cognizant denies the remaining allegations in Paragraph

4.

        5.     Cognizant admits that this action arises out of Cognizant’s contacts with the State

of Missouri. To the extent that the allegations in Paragraph 5 state legal conclusions, no response

is required.


                                                 2
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 3 of 33 PageID #: 554




       6.      Cognizant reads Maritz’s reference to subject matter jurisdiction under “20 U.S.C.

§ 1332(a)(1)” as intending to reference 28 U.S.C. § 1332(a)(1). Cognizant admits that this civil

action is between citizens of different states and the amount in controversy exceeds the

jurisdictional amount. To the extent that the allegations in Paragraph 6 state legal conclusions, no

response is required. Cognizant denies that federal question jurisdiction is vested in this Court by

18 U.S.C. § 1030 and notes that the Court has dismissed Maritz’s claim under the federal Computer

Fraud and Abuse Act (“CFAA”). Memorandum and Order, Maritz Holdings Inc. v. Cognizant

Technology Solutions U.S. Corporation, No. 4:18-CV-826-CDP (Dec. 19, 2019), ECF No. 31.

       7.      To the extent that the allegations in Paragraph 7 state legal conclusions, no response

is required. Cognizant admits that the master services agreement at issue in this case contains a

forum selection provision that states, at Section 18.9, “Each Party submits to the exclusive

jurisdiction of the federal and state courts located in the State of Missouri.”

                                       Factual Background

       8.      Cognizant admits that, in or around the first quarter of 2010, Maritz and Cognizant

entered into an Offshore Contracting Master Services Agreement (the “MSA”), the first page of

which recites an effective date of January 1, 2010. The MSA has been filed under seal in this case,

as Exhibit 1 to Maritz’s Complaint, ECF No. 11.

       9.      Cognizant admits that the MSA contains a confidentiality provision.

       10.     The allegations contained in Paragraph 10 of Plaintiff’s Complaint selectively

quote and purport to characterize the MSA. Cognizant respectfully refers the Court to the full

version of this document, which is the best evidence of its terms and/or content, and which has

been filed under seal in this case as Exhibit 1 to Maritz’s Complaint, ECF No. 11. To the extent

an answer is required, Cognizant denies that such terms can be read in isolation or establish

liability, but admits that the quoted language is in the MSA.


                                                  3
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 4 of 33 PageID #: 555




       11.     The allegations contained in Paragraph 11 selectively quote and purport to

characterize the MSA. Cognizant respectfully refers the Court to the full version of this document,

which is the best evidence of its terms and/or content. To the extent an answer is required,

Cognizant denies that such terms can be read in isolation or establish liability, but admits that the

quoted language is in the MSA.

       12.     The allegations contained in Paragraph 12 selectively quote and purport to

characterize the MSA. Cognizant respectfully refers the Court to the full version of this document,

which is the best evidence of its terms and/or content. To the extent an answer is required,

Cognizant denies that such terms can be read in isolation or establish liability, but admits that the

quoted language is in the MSA.

       13.     The allegations contained in Paragraph 13 selectively quote and purport to

characterize the MSA. Cognizant respectfully refers the Court to the full version of this document,

which is the best evidence of its terms and/or content. To the extent an answer is required,

Cognizant denies that such terms can be read in isolation or establish liability, but admits that the

quoted language is in the MSA.

       14.     The allegations contained in Paragraph 14 selectively quote and purport to

characterize the MSA. Cognizant respectfully refers the Court to the full version of this document,

which is the best evidence of its terms and/or content. To the extent an answer is required,

Cognizant denies that such terms can be read in isolation or establish liability, but admits that the

quoted language is in the MSA.

       15.     The allegations contained in Paragraph 15 selectively quote and purport to

characterize the MSA. Cognizant respectfully refers the Court to the full version of this document,

which is the best evidence of its terms and/or content. To the extent an answer is required,




                                                 4
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 5 of 33 PageID #: 556




Cognizant denies that such terms can be read in isolation or establish liability, but admits that the

quoted language is in the MSA.

       16.     The allegations contained in Paragraph 16 selectively quote and purport to

characterize the MSA. Cognizant respectfully refers the Court to the full version of this document,

which is the best evidence of its terms and/or content. To the extent an answer is required,

Cognizant denies that such terms can be read in isolation or establish liability, but admits that the

quoted language is in the MSA. Cognizant denies the remaining allegations in Paragraph 16.

       17.     The allegations contained in Paragraph 17 selectively quote and purport to

characterize the MSA. Cognizant respectfully refers the Court to the full version of this document,

which is the best evidence of its terms and/or content. To the extent an answer is required,

Cognizant denies that such terms can be read in isolation or establish liability, but admits that the

quoted language is in the MSA. Cognizant denies the remaining allegations in Paragraph 17.

       18.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 18 and, on that basis, denies such allegations.

       19.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 19 and, on that basis, denies such allegations.

       20.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 20 and, on that basis, denies such allegations.

       21.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 21 and, on that basis, denies such allegations.

       22.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 22 and, on that basis, denies such allegations.




                                                 5
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 6 of 33 PageID #: 557




       23.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 23 and, on that basis, denies such allegations.

       24.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 24 and, on that basis, denies such allegations.

       25.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 25 and, on that basis, denies such allegations.

       26.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 26 and, on that basis, denies such allegations.

       27.     Cognizant denies that Maritz “promptly” retained a data security consulting firm.

Cognizant lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 27 and, on that basis, denies such allegations.

       28.     On information and belief, Cognizant admits that the report prepared by Charles

River Associates (“CRA”) reaches findings generally consistent with the allegations in Paragraph

28. However, Cognizant lacks knowledge or information sufficient to independently reach a belief

as to the truth of the specific allegations in Paragraph 28 of Plaintiff’s Complaint and, on that basis,

denies such allegations.

       29.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 29 and, on that basis, denies such allegations.

       30.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 30 and, on that basis, denies such allegations.

       31.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 31 and, on that basis, denies such allegations.




                                                   6
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 7 of 33 PageID #: 558




       32.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 32 and, on that basis, denies such allegations.

       33.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 33 and, on that basis, denies such allegations.

       34.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 34 and, on that basis, denies such allegations.

       35.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 35 and, on that basis, denies such allegations.

       36.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 36 and, on that basis, denies such allegations.

       37.     On information and belief, Cognizant admits the allegations in Paragraph 37.

       38.     On information and belief, Cognizant admits that Maritz hired Intersec Worldwide

(“Intersec”) in or around March 2017. To the extent a response is otherwise required, Cognizant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 38 and, on that basis, denies such allegations.

       39.     On information and belief, Cognizant admits that the report prepared by Intersec

reaches findings generally consistent with the allegations in Paragraph 39. However, Cognizant

lacks knowledge or information sufficient to independently reach a belief as to the truth of the

specific allegations in Paragraph 39 of Plaintiff’s Complaint and, on that basis, denies such

allegations.

       40.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 40 and, on that basis, denies such allegations.




                                                 7
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 8 of 33 PageID #: 559




       41.     Cognizant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 41 and, on that basis, denies such allegations.

       42.     On information and belief, Cognizant admits that the report prepared by Intersec

reaches findings consistent with the allegations in Paragraph 42. Cognizant lacks knowledge or

information sufficient to independently reach a belief as to the truth of the specific allegations in

Paragraph 42 of Plaintiff’s Complaint and, on that basis, denies such allegations.

       43.     On information and belief, Cognizant admits that Intersec determined that the

attackers were accessing the Maritz system using Active Directory® accounts managed by

Maritz’s Active Directory®. On information and belief, Intersec determined that Maritz had

registered most of those accounts to Maritz employees and some of those accounts to Cognizant

employees. Cognizant lacks knowledge or information sufficient to independently reach a belief

as to the truth of the allegations in Paragraph 43 and, on that basis, denies such allegations.

       44.     Cognizant denies the suggestion in Paragraph 44 that Cognizant employees shared

credentials or usernames for Maritz Active Directory® accounts (which is the type of account

Maritz alleges were used to hack the Maritz system). To the extent a response is otherwise

required, Cognizant otherwise lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 44 and, on that basis, denies such allegations.

       45.     Cognizant denies that Cognizant employees shared Maritz Active Directory®

account credentials or usernames. To the extent a response is otherwise required, Cognizant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

45 and, on that basis, denies such allegations.

                Count I – Computer Fraud and Abuse Act (18 U.S.C. § 1030)

       46. to 53.      The Court has dismissed Maritz’s claim under the Computer Fraud and

Abuse Act (“CFAA”). Memorandum and Order, Maritz Holdings Inc. v. Cognizant Technology


                                                  8
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 9 of 33 PageID #: 560




Solutions U.S. Corporation, No. 4:18-CV-826-CDP (Dec. 19, 2019), ECF No. 31. Accordingly,

no response is required to Paragraphs 46 through 53 of Maritz’s Complaint. To the extent a

response is required, denied.

                Count II – Computer Tampering (Mo. Rev. Stat. §§ 537.525, 569.095)

          54. to 57.     The Court has dismissed Maritz’s claim under Mo. Rev. Stat. §§ 537.525,

569.095. Memorandum and Order, Maritz Holdings Inc. v. Cognizant Technology Solutions U.S.

Corporation, No. 4:18-CV-826-CDP (Dec. 19, 2019), ECF No. 31. Accordingly, no response is

required to Paragraphs 54 through 57 of Maritz’s Complaint. To the extent a response is required,

denied.

                                      Count III – Conversion

          58. to 60.     The Court has dismissed Maritz’s claim for conversion. Memorandum and

Order, Maritz Holdings Inc. v. Cognizant Technology Solutions U.S. Corporation, No. 4:18-CV-

826-CDP (Dec. 19, 2019), ECF No. 31. Accordingly, no response is required to Paragraphs 58

through 60 of Maritz’s Complaint. To the extent a response is required, denied.

                                  Count IV – Breach of Contract

          61.     Cognizant incorporates its responses to Paragraphs 1 through 60.

          62.     The allegations contained in Paragraph 62 selectively quote and purport to

characterize the MSA. Cognizant respectfully refers the Court to the full version of this document,

which is the best evidence of its terms and/or content. To the extent an answer is required,

Cognizant denies that such terms can be read in isolation or establish liability, but admits that the

quoted language is in the MSA.

          63.     The allegations contained in Paragraph 63 selectively quote and purport to

characterize the MSA. Cognizant respectfully refers the Court to the full version of this document,

which is the best evidence of its terms and/or content. To the extent an answer is required,


                                                  9
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 10 of 33 PageID #: 561




Cognizant denies that such terms can be read in isolation or establish liability, but admits that the

quoted language is in the MSA.

       64.     Cognizant denies the allegations in Paragraph 64.

       65.     Cognizant denies the allegations in Paragraph 65.

       66.     Cognizant denies the allegations in Paragraph 66.

       67.     Cognizant denies the allegations in Paragraph 67.

       68.     Cognizant denies the allegations in Paragraph 68.

       69.     Cognizant denies the allegations in Paragraph 69.

       70.     Cognizant denies the allegations in Paragraph 70.

                                      Count V – Negligence

       71.     Cognizant incorporates its responses to Paragraphs 1 through 70.

       72.     Cognizant denies the allegations in Paragraph 72.

       73.     Cognizant denies the allegations in Paragraph 73.

       74.     Cognizant denies the allegations in Paragraph 74.

       75.     Cognizant denies the allegations in Paragraph 75.

                         Count VI – Unjust Enrichment & Accounting

       76.     Cognizant incorporates its responses to Paragraphs 1 through 75.

       77.     Cognizant denies the allegations in Paragraph 77.

       78.     Cognizant denies the allegations in Paragraph 78.

       79.     Cognizant denies the allegations in Paragraph 79.

       80.     Cognizant denies the allegations in Paragraph 80.

       81.     The Court has dismissed Maritz’s claim for an equitable accounting. Memorandum

and Order, Maritz Holdings Inc. v. Cognizant Technology Solutions U.S. Corporation, No. 4:18-




                                                 10
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 11 of 33 PageID #: 562




CV-826-CDP (Dec. 19, 2019), ECF No. 31. Accordingly, no response is required to Paragraph 81

of Maritz’s Complaint. To the extent a response is required, denied.

       Cognizant denies the allegations in the unnumbered paragraph following Paragraph 81 in

Plaintiff’s Complaint.

                                 AFFIRMATIVE DEFENSES

       Without assuming the burden of proof as to the following (other than any burden imposed

by law), Cognizant further asserts:

                                          First Defense

       The Complaint, and each allegation therein, fails to state a claim upon which relief can be

granted.

                                        Second Defense

       Plaintiff’s claims against Cognizant are barred because, on information and belief, a third

party independent of Cognizant perpetrated the activities underlying Plaintiff’s alleged harm.

       Moreover, inquiry reasonable under the circumstances would reveal public accounts of

numerous attack campaigns bearing remarkable similarity to the cyber-intrusions that Maritz

alleges in its Complaint. For example, in June of 2019 digital threat management company RiskIQ

published an independent report collecting and analyzing widely-reported events related to the

world-wide pattern of attacks (the “RiskIQ Gift Cardsharks Report”). A true and correct copy of

that report has been filed in this case as ECF No. 39-1. The narrative it describes exposes an

undeniably compelling similarity to the events of which Maritz complains. On information and

belief, Maritz’s alleged intrusions in 2016 and 2017 were part of the same sophisticated attack

described in the RiskIQ Gift Cardsharks Report.

       On information and belief, Cognizant states the following:




                                               11
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 12 of 33 PageID #: 563




           A world-wide cyber-intrusion campaign targeted at least dozens of organizations,

            beginning in 2015 and through and including the attacks on Maritz in 2016 and

            2017.

           The perpetrators focused their efforts on certain types of companies, including: (1)

            gift card providers, (2) employee rewards providers, and (3) customer loyalty &

            recognition providers.

           The perpetrators used phishing pages to steal credentials, before making use of

            legitimate tools such as ScreenConnect for monitoring, remote access, lateral

            movement, as well as elevation of privileges.

           An organization called CashStar, Inc. (“CashStar”) experienced a security incident

            in November and December 2015 in which the perpetrators accessed the CashStar

            platform (“CashStar Event”); the CashStar Event was part of the referenced world-

            wide cyber-intrusion campaign; CashStar was a third-party provider to Maritz at

            the relevant time; the perpetrators of the CashStar Event viewed Maritz eGift Card

            information; the CashStar Event caused the perpetrators to turn their attention to

            Maritz, leading to the March 2016 phishing attacks on Maritz and later, the

            February/March 2017 phishing attacks on Maritz.

            There is no evidence that the perpetrators attacked Cognizant’s computer system

            during or prior to the 2017 attack on Maritz.

                                        Third Defense

     Plaintiff’s claims are barred, in whole or in part, by the economic loss rule.




                                              12
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 13 of 33 PageID #: 564




                                          Fourth Defense

       Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver, estoppel,

ratification, unclean hands, laches, and in pari delicto.

       These theories are supported by facts including, but not limited to the following, which

Cognizant states on information and belief:

              Contrary to its contractual obligations and industry standards of reasonableness,

               Maritz failed to appropriately hire, train and/or supervise its employees, and this

               failure allowed its employees to, inter alia, distribute Cognizant credentials and

               usernames to other than the intended recipient and to succumb to the third-party

               phishing campaigns and external efforts to compromise the Maritz system.

              Contrary to its contractual obligations and industry standards of reasonableness,

               Maritz failed to timely and adequately notify Cognizant in March 2016 that Maritz

               had suffered a cyber-attack, or that the attack included installation of credential-

               harvesting malware.

              Contrary to its contractual obligations and industry standards of reasonableness,

               Maritz failed to promptly re-issue some or all of the affected credentials (including

               credentials Maritz had assigned to Cognizant employees) following the March 2016

               attack.

                                           Fifth Defense

       Plaintiff’s alleged losses were not proximately caused by the alleged conduct of Cognizant

or conduct properly attributable to Cognizant.

                                           Sixth Defense

       Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s assumption of risk.




                                                 13
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 14 of 33 PageID #: 565




                                             Seventh Defense

          Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to mitigate its alleged

losses.

                                              Eighth Defense

          Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s contributory negligence and

comparative fault.

                                              Ninth Defense

          Plaintiff’s claims are barred, in whole or in part, by contractual limitation of liability, inter

alia, Section 14.2 of the MSA:

               LIMITATION OF LIABILITY. . . . NEITHER PARTY WILL BE
          LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL, SPECIAL,
          INDIRECT, INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES
          (INCLUDING WITHOUT LIMITATION LOST PROFITS, LOST SAVINGS OR
          LOSS OF GOODWILL) SUFFERED OR INCURRED IN CONNECTION WITH
          PERFORMANCE       OR   NON-PERFORMANCE        UNDER    THIS
          AGREEMENT . . . .

                  Except for its indemnification and confidentiality obligations hereunder, in
          no event shall [Cognizant’s] liability to Maritz or any other person or entity arising
          out of or in connection with a Statement of Work hereunder (whether such liability
          is based on an action in contract, warranty, strict liability or tort, including
          negligence, or otherwise) exceed an amount equal to two (2) times the total charges
          paid by Maritz to [Cognizant] for the performance of all Outsourced Services
          and/or provision of Deliverables under such Statement of Work; it being understood
          and agreed that such cap on liability shall apply separately to each Statement of
          Work and not on an aggregate Agreement-wide basis.

                                              Tenth Defense

          Any damages Plaintiff sustained must be offset by any tax or other such benefits received.

                                            Eleventh Defense

          The imposition of punitive or exemplary damages in this case would violate Cognizant’s

rights to substantive and procedural due process under the Fifth and Fourteenth Amendments to




                                                     14
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 15 of 33 PageID #: 566




the Constitution of the United States and would violate the public policy and law of the State of

Missouri.

                                           Twelfth Defense

        The Complaint fails to set forth facts sufficient to constitute a claim for punitive damages

or exemplary damages in that neither Cognizant nor its agents, if any, acted with malice, fraud,

oppression, or any other state sufficient to sustain punitive or exemplary damages with respect to

the Plaintiff.

                                         Thirteenth Defense

        Cognizant denies any and all allegations in the Complaint not expressly admitted herein

and denies the relief requested by Plaintiff in the Complaint.

                                        COUNTERCLAIMS

        Cognizant, for its Counterclaims against Plaintiff, states as follows:

                               The Parties, Jurisdiction, and Venue

        1.       Upon information and belief, Counter-Defendant Maritz Holdings, Inc. (“Maritz”)

is, and at all relevant times has been, a corporation organized and existing under the laws of

Missouri. Maritz’s principal place of business is located at 135 North Highway Drive, Fenton,

Missouri 63099. Maritz is therefore a citizen of Missouri. 28 U.S.C. § 1332(c)(1).

        2.       Counter-Plaintiff Cognizant Technology Solutions U.S. Corporation (“Cognizant”)

is, and at all relevant times has been, a corporation organized and existing under the laws of

Delaware. Cognizant’s principal place of business is located at 211 Quality Circle, College

Station, Texas 77845. Cognizant is therefore a citizen of Delaware and Texas. 28 U.S.C.

§ 1332(c)(1).

        3.       This Court has personal jurisdiction over Maritz because this action arises out of its

contacts with the State of Missouri as described herein.


                                                  15
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 16 of 33 PageID #: 567




       4.       This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1) because

this civil action is between citizens of different states and the amount in controversy exceeds

$75,000, exclusive of interest and costs. The Court also has supplemental jurisdiction under 28

U.S.C. § 1367 because the counterclaims asserted by Cognizant are so related to Maritz’s claims

that are pending before this Court that they form part of the same case or controversy. Both sets

of claims arise out of the same contractual arrangement and services provided.

       5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events giving rise to this matter occurred in this judicial district. Venue is also proper

based on the forum selection provision in the master services agreement at issue in this case.

                                       Factual Background

       6.       Cognizant incorporates by reference the statements and other information in its

First Amended Answer and Affirmative Defenses.

       A. Maritz and Cognizant Enter into a Master Agreement and Statements of Work

       7.       On information and belief, Maritz is an integrated performance improvement,

travel, and marketing research services provider.

       8.       Cognizant is a leading information technology solutions provider specializing in

custom software development, integration, and maintenance services.

       9.       Upon information and belief, in early 2010, Maritz desired to outsource certain

information technology and application development and management services to an information

technology services vendor with offshore operating capabilities. Maritz selected Cognizant for

this purpose.

       10.      In or around February 22, 2010, Maritz and Cognizant entered into an Offshore

Contracting Master Services Agreement (the “MSA”) that was attached to Plaintiff Maritz




                                                 16
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 17 of 33 PageID #: 568




Holdings Inc.’s Complaint as Exhibit 1. See ECF No. 1. Maritz was granted leave to file the MSA

under seal. ECF No. 10. The MSA has been filed on the docket as ECF No. 11.

       11.     Pursuant to Paragraph 6.1.1 of the MSA, Maritz agreed that it would provide

Cognizant “personnel, representatives or permitted subcontractors with (i) a suitable and adequate

work environment . . .; (ii) access to and use of Maritz’s facilities and relevant information (except

international communications services), including software, hardware and documentation,

necessary for [Cognizant’s] performance of the Outsourced Services; and (iii) any other items to

be provided by Maritz as specified in any Statement of Work.” ECF No. 11 § 6.1.1.

       12.     The MSA provides that Cognizant and “Maritz will develop and enter into one or

more Statements of Work . . . incorporating a description of the specific Outsourced Services

requested by Maritz.” ECF No. 11 § 4.1. Maritz and Cognizant entered into several such

Statements of Work (“SOW”).

       13.     Maritz and Cognizant entered into one such SOW on or around April 1, 2015, in

connection with the Maritz Motivation Solutions Support project (“2015 MMS SOW”). Cognizant

is filing under seal a true and accurate copy of the 2015 MMS SOW, as Exhibit A to this First

Amended Answer, Affirmative Defenses, and Counterclaims.

               a.      Pursuant to Paragraph 3.3.6 of the 2015 MMS SOW, Maritz agreed that it

                       would “make available all environments required for development,

                       enhancement, support or testing engagements.”

               b.      Pursuant to Paragraph 3.3.7 of the 2015 MMS SOW, Maritz agreed that it

                       would “provide access/accounts/licenses to appropriate systems, databases,

                       tools, repositories and user access rights to Cognizant associates to perform

                       the activities in scope.”




                                                   17
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 18 of 33 PageID #: 569




               c.     Pursuant to Paragraph 3.4 of the 2015 MMS SOW, Maritz agreed that it

                      would “identify a secure method for Cognizant to connect to Maritz

                      resources for necessary work streams,” and “identify a secure method for

                      Cognizant to connect to internal resources for production support and

                      maintenance activity.”

               d.     Pursuant to Paragraph 7.1 of the 2015 MMS SOW, Maritz agreed that it

                      would “provide office space, equipment, domestic telephone service, and

                      expendable office supplies for Cognizant Onsite resources,” and “provide

                      system access for onsite and offshore work in accordance with established

                      company policies, standards, regulations, and rules of conduct.”

               e.     Pursuant to Paragraph 7.2 of the 2015 MMS SOW, Maritz agreed that it

                      would “provide access to the appropriate personnel (management,

                      technical, subject matter expertise, etc.) necessary to fulfill the requirements

                      as described in the project scope.”

       14.     The parties entered into other Statements of Work, four of which have been filed

under seal in this case as ECF Nos. 19 – 22 and cover periods in 2016 and 2017. Those SOWs

contain substantially identical provisions as referenced above.

       B. Pursuant to the MSA and SOWs, Maritz Provided and Maintained Cognizant
       Employees’ Access to the Maritz Computer System

       15.     Pursuant to the MSA and SOWs, the work Cognizant performed for Maritz was

performed within the Maritz environment. Accordingly, Maritz assigned accounts to Cognizant

employees that enabled the Cognizant employees to access the Maritz environment.

       16.     “Active Directory®” is the brand name of the authentication system used in

Windows computing environments.         Maritz used a Windows computing environment and,



                                                18
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 19 of 33 PageID #: 570




therefore, used Active Directory® as its authorization mechanism. An Active Directory® “domain

controller” is the physical machine that is responsible for managing user authentication

information. A domain controller is at the center of the Active Directory®’s permission structure,

and it houses all user profile information.

       17.     Pursuant to the MSA and SOWs, Maritz created, stored, and administered all Active

Directory® accounts for accessing the Maritz computer system, including the accounts Maritz

assigned to Cognizant employees. Each such Active Directory® account would have contained

user profile information related to the account, such as username, system permission information,

user group assignment, password hashes, email address, and the assigned user’s real name. On

information and belief, user account authentication to the Maritz computer system was managed

exclusively on computers within the Maritz computer system. This is equally true for both the

accounts Maritz created and assigned to its own employees and the accounts that Maritz created

and assigned to contractors such as the Cognizant employees.

       C. Maritz Learns that an Unauthorized Person Accessed CashStar in Late 2015 and
       Viewed Maritz eGift Cards

       18.     On information and belief, beginning in February 2015, Maritz used a third-party

provider, CashStar, to deliver eGift Cards in connection with some of the services Maritz provided

to its customers.    On information and belief, eGift Cards were loaded into the CashStar

environment and delivered by CashStar to participants in programs operated by Maritz.

       19.     On information and belief, in January 2016, CashStar informed Maritz that

CashStar had experienced a security incident from November 29, 2015 through December 8, 2015;

in that security incident, an unauthorized person accessed CashStar’s platform using third-party

credentials and was able to view six Maritz eGift Card transactions. This incident put Maritz on

specific notice of being a target for cybertheft.



                                                    19
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 20 of 33 PageID #: 571




     D. In 2016, Maritz Employees Provide Hackers Access to Maritz Active Directory®
     Domain Controller

     20.    Cognizant states the following on information and belief:

            a.     On March 1, 2016, one or more unidentified perpetrator(s) directed so-

                   called “phishing emails” to 63 Maritz email addresses (63 Maritz employees

                   and one generic email address). Each of these 63 email addresses also was

                   used as an application logon ID on the CashStar platform.

            b.     Over the course of March 2016, other Maritz employees received similar

                   phishing emails.

            c.     The phishing emails contained a malicious file in an attached Microsoft

                   Word document. The malicious file, when opened, provided a backdoor to

                   the computer on which it was opened and the systems that computer could

                   access within Maritz’s computer system.

            d.     Numerous Maritz employees opened the malicious file and/or provided

                   their credentials to the attackers after “clicking” on the phishing link. As a

                   result of this, a total of 17 Maritz computers were infected with the backdoor

                   in March 2016, two of which had credential-harvesting malware installed.

                   One infected computer had additional malware inserted on it to harvest

                   Active Directory® credentials.

            e.     The attackers successfully collected account information, including

                   passwords, from Maritz-controlled Active Directory® domain controllers.

                   In doing so, the perpetrators were given access not only to accounts

                   belonging to Maritz employees, but also to accounts that Maritz had




                                            20
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 21 of 33 PageID #: 572




                      assigned to Cognizant employees. This also includes accounts that were

                      not targeted by the phishing emails.

       21.     Maritz did not notify Cognizant of this security compromise, until approximately

18 months later, in September 2017.

       22.     On information and belief, Maritz retained data security consulting firm CRA to

investigate. Cognizant is filing under seal a true and accurate copy of the final report issued by

CRA, as produced by Maritz in this action, as Exhibit B to this First Amended Answer,

Affirmative Defenses, and Counterclaims.

       23.     On information and belief, Maritz took actions to attempt to secure only those

Active Directory® accounts that were targeted by the phishing attacks, and not the accounts that

were compromised in the 2016 attack. On information and belief, Maritz did not take adequate

measures to secure or otherwise prevent the misuse of at least some of the Active Directory®

accounts that had been compromised in the 2016 attack, including accounts issued to Cognizant

employees.

       E. In 2017, Maritz Employees Again Provide Hackers Access to Maritz Active
       Directory® Domain Controller

       24.     Cognizant states the following on information and belief:

               a.     In early 2017, Maritz permitted the hackers to access the Maritz system

                      again.

               b.     Unidentified perpetrator(s) again directed phishing emails to Maritz

                      employees, from February 17, 2017 through February 20, 2017;

               c.     Certain Maritz employees accessed a URL link in those emails, which

                      caused remote access tools to be placed on Maritz’s computer systems;




                                               21
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 22 of 33 PageID #: 573




                d.     Installation of these remote access tools on Maritz’s systems permitted the

                       perpetrator(s) broad access to Maritz’s computer systems, including

                       through Active Directory® credentials belonging to Maritz employees and

                       to Cognizant employees;

          25.   Maritz did not notify Cognizant of this security compromise, until approximately 6

months later, in September 2017.

          26.   On information and belief, Maritz intentionally withheld this information from

Cognizant until September 2017.

          27.   On information and belief, Maritz retained data security consulting firm Intersec to

investigate. Cognizant is filing under seal a true and accurate copy of the final report issued by

Intersec, as produced by Maritz in this action, as Exhibit C to this First Amended Answer,

Affirmative Defenses, and Counterclaims.

          F. Maritz Incorrectly and Publicly Blames Cognizant, Ignoring Obvious Facts

          28.   Maritz chose to sue Cognizant for losses Maritz allegedly suffered as a result of the

2016 and 2017 phishing attacks. Maritz’s public allegations against Cognizant falsely allege that

Cognizant’s own employees perpetrated the 2016 and 2017 attacks on Maritz. Numerous public

sources reported on Maritz’s accusations that Cognizant bore responsibility for the attacks on

Maritz.

          29.   In making its allegations, Maritz ignored certain important facts exculpatory to

Cognizant.

          30.   On information and belief, Maritz’s own investigations into the 2016 and 2017

events revealed the following:




                                                 22
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 23 of 33 PageID #: 574




              a.     The perpetrators of the attacks on Maritz gained initial access to the Maritz

                     computer system in 2016, as a result of Maritz employees interacting with

                     phishing emails.

              b.     The perpetrators installed Active Directory® credential-harvesting utilities

                     on Maritz Active Directory® domain controllers at least as early as 2016.

                     All of the accounts for accessing the Maritz computer system – both those

                     assigned to Maritz employees and also those assigned to Cognizant

                     employees – were made available for the perpetrators’ use in the 2016 and

                     2017 attacks on Maritz.

              c.     The perpetrators also created new accounts, to avoid detection and

                     disruption.

              d.     Maritz, not Cognizant, was responsible for administering the Maritz Active

                     Directory® accounts, including preventing unauthorized access to the

                     Maritz Active Directory® domain controller, resetting passwords to

                     potentially compromised accounts, and otherwise securing the accounts

                     following the 2016 and 2017 breaches.

              e.     Maritz did not adequately secure accounts following the 2016 breach.

       31.    An inquiry reasonable under the circumstances would have alerted Maritz to other

information undermining Maritz’s allegations against Cognizant.

       32.    For example, on information and belief:

              a.     A world-wide cybertheft campaign targeted dozens of organizations

                     beginning in approximately late 2015 and continuing at least through the

                     2017 attack on Maritz.




                                               23
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 24 of 33 PageID #: 575




              b.     The perpetrators focused their efforts on certain types of companies,

                     including: (1) gift card providers, (2) employee rewards providers, and (3)

                     customer loyalty & recognition providers.

              c.     The perpetrators used phishing pages to steal credentials, before making use

                     of legitimate tools such as ScreenConnect for monitoring, remote access,

                     lateral movement, as well as elevation of privileges.

              d.     CashStar was targeted in late 2015, via the CashStar Event.             The

                     perpetrators of the CashStar Event were able to view certain Maritz eGift

                     Card information.

              e.     Within months of the CashStar Event, the perpetrators launched the March

                     2016 phishing attacks on Maritz.

              f.     Then, the perpetrators later launched the February/March 2017 phishing

                     attacks on Maritz.

              g.     There is no evidence that the perpetrators attacked Cognizant’s computer

                     system during or prior to the 2017 attack on Maritz.

       33.    As a result of the allegations in Paragraphs 1 through 32 of Cognizant’s

Counterclaims, Cognizant has suffered out-of-pocket expenses and other damages greatly in

excess of $75,000.

                               Count One: Breach of Contract

       34.    Cognizant realleges Paragraphs 1 through 33 as if set forth fully herein.

       35.    On information and belief:

              a.     The perpetrators initially gained access to the Maritz computer system via

                     a phishing campaign targeting certain Maritz employees. Maritz employees

                     interacted with the phishing campaign, providing the perpetrators access to


                                               24
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 25 of 33 PageID #: 576




                      the Maritz system. The perpetrators then maneuvered within the Maritz

                      system, locating other credentials to the Maritz system. Many of those

                      credentials belonged to Maritz employees, but some of them Maritz had

                      assigned to Cognizant employees.       The perpetrators also created new

                      credentials to the Maritz system.

               b.     The perpetrators used the stolen credentials in their theft activities within

                      the Maritz computer system.

               c.     Maritz failed to fully remediate the compromised credentials.

               d.     Maritz concealed these events from Cognizant.

               e.     Maritz ignored obvious evidence in seeking to allege that Cognizant

                      employees were responsible for the attacks on Maritz.

               f.     Maritz’s allegations against Cognizant were covered publicly.

       36.     Under the MSA and SOWs, Maritz agreed, inter alia, that it would provide

Cognizant employees secure access to and use of the Maritz computer environment, including

provision of accounts and user access rights to the Maritz computer system.

       37.     Maritz agreed that it would identify a secure method for Cognizant employees to

connect to Maritz resources.

       38.     Maritz agreed that it would provide Cognizant employees with Maritz system

access, in accordance with established standards, regulations, and rules of conduct.

       39.     Maritz agreed that it would provide Cognizant employees access to the appropriate

personnel (including Maritz management and technical personnel) necessary to fulfill the

requirements of the project.




                                                25
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 26 of 33 PageID #: 577




       40.     Maritz breached these and other contractual provisions by, inter alia, failing to

appropriately hire, train, and/or supervise its employees; failing to prevent unauthorized

perpetrators from accessing Maritz’s systems, compromising Maritz Active Directory® domain

controllers, and using accounts assigned to both Maritz and Cognizant users for improper

purposes; failing to give timely notice to Cognizant of the Maritz security breaches; failing to

appropriately remediate the above-referenced security breaches; and/or failing to provide

Cognizant access to the appropriate personnel and information in light of the security compromise,

from within the Maritz Active Directory® domain controller, of accounts assigned to Cognizant

employees. To the contrary, Maritz actively withheld this information from Cognizant, actively

preventing Cognizant from protecting itself or insisting that appropriate protocols were followed

with respect to the compromised accounts assigned to Cognizant employees.

       41.     Each of these acts and/or failures by Maritz violated its contractual duties to

Cognizant.

       42.     Maritz’s actions and failures caused Cognizant to suffer damages.

             Count Two: Breach of Implied Duty of Good Faith and Fair Dealing

       43.     Cognizant realleges Paragraphs 1 through 42 as if set forth fully herein.

       44.     When Maritz signed the relevant commitments to Cognizant, inter alia, the MSA,

the 2015 MMS SOW, and other SOWs, an implied warranty of good faith and fair dealing arose

by operation of law.

       45.     Maritz breached this implied warranty by, inter alia, the actions and omissions

articulated in Paragraphs 35 and 40.

       46.     Maritz’s breaches caused Cognizant to suffer damages.

                                   Count Three: Negligence

       47.     Cognizant realleges Paragraphs 1 through 46 as if set forth fully herein.


                                                26
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 27 of 33 PageID #: 578




       48.     Maritz owed Cognizant a duty to act in accordance with reasonable industry

standards and prevent foreseeable harm to Cognizant, including taking reasonable steps to

safeguard the credentials and usernames issued to Cognizant employees for accessing the Maritz

system.

       49.     Maritz also owed Cognizant a duty to prevent third parties from accessing Maritz’s

systems, compromising Maritz Active Directory® domain controllers and harvesting account

credentials assigned to Cognizant employees, and using the accounts assigned to Cognizant users

for improper purposes.

       50.     Maritz also owed Cognizant a duty to appropriately hire, train, and/or supervise its

employees.

       51.     Maritz also owed Cognizant a duty to give timely notice to Cognizant of the Maritz

security breaches.

       52.     Maritz also owed Cognizant a duty to provide Cognizant access to appropriate

Maritz personnel and information in light of the security compromise, from within the Maritz

Active Directory® domain controller, of accounts assigned to Cognizant employees.

       53.     Maritz also owed Cognizant a duty to properly remediate these security breaches

and re-secure the credentials and usernames issued to Cognizant employees for accessing the

Maritz system, once the outside perpetrator obtained those accounts from the Maritz Active

Directory® domain controller and other Active Directory® harvesting malware.

       54.     Maritz breached the applicable standard of care by, inter alia, the actions and

omissions articulated in Paragraphs 35 and 40.

       55.     Maritz’s failure to fulfill its duties owed to Cognizant has caused Cognizant to

suffer damages.




                                                 27
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 28 of 33 PageID #: 579




                                RESERVATION OF RIGHTS

       Cognizant reserves the right to assert any and all additional affirmative defenses and/or

counterclaims that discovery or other evidence may reveal to be appropriate. Cognizant further

reserves the right to amend this Answer, its Counterclaims, or otherwise plead in response to

Plaintiff’s Complaint, and to file such other Motions as it may deem advisable in defense of the

case or as warranted by information adduced during the pendency of this action.

                                  REQUEST FOR RELIEF

       Cognizant respectfully requests the following relief:

              a.      A judgment in favor of Defendant Cognizant as to Plaintiff Maritz’s claims

                      against Cognizant, and dismissing Maritz’s Complaint against Cognizant

                      with prejudice;

              b.      A judgment in favor of Counter-Plaintiff Cognizant and against Counter-

                      Defendant Maritz as to Cognizant’s claims against Maritz, and awarding

                      Cognizant actual damages, including future lost profits, loss of goodwill,

                      and reputational damages;

              c.      A judgment awarding Cognizant, as the prevailing party, its costs and

                      expenses (including reasonable attorneys’ and expert witnesses’ fees and

                      expenses) incurred in connection with this action and any appeal, pursuant

                      to Section 18.9 of the MSA (ECF No. 11); and

              d.      Such other and further relief as this Court may deem just and proper.




                                               28
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 29 of 33 PageID #: 580




                                 DEMAND FOR A JURY TRIAL

        In accordance with Rule 38 of the Federal Rules of Civil Procedure, Cognizant respectfully

demands a jury trial of all issues triable to a jury in this action.

Dated: July 16, 2020

                                                         Respectfully submitted,

                                                         /s/ Ronald J. Tenpas
                                                         Ronald J. Tenpas*
                                                         Crystal Y. Stapley*
                                                         VINSON & ELKINS LLP
                                                         2200 Pennsylvania Avenue, N.W.
                                                         Suite 500W
                                                         Washington, DC 20037
                                                         Phone: (202) 639-6791
                                                         Fax: (202) 879-8981
                                                         Email: rtenpas@velaw.com
                                                                cstapley@velaw.com

                                                         *admitted pro hac vice

                                                         -and-

                                                         Jim Martin
                                                         DOWD BENNETT LLP
                                                         7733 Forsyth
                                                         St. Louis, MO 63105
                                                         Phone: (314) 889-7300
                                                         Fax: (314) 863-2111
                                                         Email: jmartin@dowdbennett.com

                                                         Counsel for Defendant/Counter-Plaintiff
                                                         Cognizant Technology Solutions U.S.
                                                         Corporation




                                                   29
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 30 of 33 PageID #: 581




                                CERTIFICATE OF SERVICE

       I certify that on July 16, 2020, a true copy of the foregoing document was filed with the

Clerk of Court using the CM/ECF system which will send electronic notification of such filing to

all counsel of record, including the following counsel for Plaintiff/Counter-Defendant:

       Brian A. Lamping (blamping@thompsoncoburn.com)

       Jan Miller (jmiller@thompsoncoburn.com)

       Kristen E. Sanocki (ksanocki@thompsoncoburn.com)

                                             /s/ Ronald J. Tenpas
                                             Ronald J. Tenpas
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 31 of 33 PageID #: 582




     Exhibit A to First Amended Answer –
               2015 MMS SOW
        (Filed Separately Under Seal)
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 32 of 33 PageID #: 583




     Exhibit B to First Amended Answer –
                  CRA Report
        (Filed Separately Under Seal)
Case: 4:18-cv-00826-CDP Doc. #: 62 Filed: 07/16/20 Page: 33 of 33 PageID #: 584




     Exhibit C to First Amended Answer –
                Intersec Report
        (Filed Separately Under Seal)
